          Case 5:18-cv-00893-G Document 72 Filed 03/23/21 Page 1 of 4




                         UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

MICHAEL EMMANUEL ISHMAN,                     )
                                             )
       Plaintiff,                            )
                                             )
v.                                           )   Case No. CIV-18-893-G
                                             )
DEENA BALLARD et al.,                        )
                                             )
       Defendants.                           )

                                        ORDER

       This matter comes before the Court for review of the Report and Recommendation

(“R. & R.,” Doc. No. 65) issued by United States Magistrate Judge Shon T. Erwin pursuant

to 28 U.S.C. § 636(b)(1)(B) and (C). Plaintiff, a state prisoner appearing pro se and

proceeding in forma pauperis, brought this action under 42 U.S.C. § 1983, alleging various

violations of his constitutional rights. See Compl. (Doc. No. 1); Am. Compl. (Doc. No.

26).

       After screening Plaintiff’s Amended Complaint, Judge Erwin issued a report and

recommendation (Doc. No. 30) recommending dismissal of certain claims for failure to

state a claim upon which relief can be granted. On July 24, 2019, the Court entered an

order partially adopting Judge Erwin’s recommendation and re-referring the case to Judge

Erwin for further proceedings. See Order of July 24, 2019 (Doc. No. 39).

       On June 2, 2020, Defendant Gerold Braggs moved to dismiss (Doc. No. 61) the only

remaining claim, which is based on allegations that Plaintiff was placed in restrictive

housing in violation of his due-process rights. Judge Erwin has recommended that the
            Case 5:18-cv-00893-G Document 72 Filed 03/23/21 Page 2 of 4




Court convert Defendant Braggs’ Motion into one for summary judgment and grant it based

on Plaintiff’s failure to exhaust administrative remedies. See R. & R. at 1; 42 U.S.C. §

1997e(a).

       On August 3, 2020, Plaintiff filed a timely objection to the Report and

Recommendation.1 See Pl.’s Obj. (Doc. No. 66). Plaintiff’s objection triggers de novo

review by this Court of those portions of the Report and Recommendation to which

objection is made. See United States v. 2121 E. 30th St., 73 F.3d 1057, 1060 (10th Cir.

1996); 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3).

       Judge Erwin concluded that Plaintiff cannot withstand summary judgment on his

due process claim because he did not submit any evidence to counter Defendant’s assertion

that Plaintiff failed to submit a grievance to the Reviewing Authority as required by the

administrative grievance procedure promulgated by the Oklahoma Department of

Corrections (“DOC”). See R. & R. at 6-7; see also Hutchinson v. Pfeil, 105 F.3d 562, 564

(10th Cir. 1997) (explaining that a defendant seeking summary judgment on the basis of

an affirmative defense “must demonstrate that no disputed material fact exists regarding

the affirmative defense asserted”).

       In his Objection, Plaintiff admits that, after completing the first step of the DOC

grievance procedure (i.e., the filing of a Request to Staff), he “cho[se] not to proceed to the

second stage” (i.e., the filing of a grievance) because he had already been transferred out

of restrictive housing and was “think[ing] no harm no foul.” Pl.’s Obj. at 1. With this


1
 Plaintiff’s filing is styled “Motion to Object,” but is, in substance, an objection and will
be treated as such.


                                              2
            Case 5:18-cv-00893-G Document 72 Filed 03/23/21 Page 3 of 4




admission, Plaintiff concedes that he failed to exhaust his available administrative

remedies.

       Plaintiff goes on to explain that the Special Report (Doc. No. 60) filed with the

Court contains an incomplete copy of his June 25, 2018 Request to Staff. See Pl.’s Obj. at

2-3. Plaintiff asks the Court to “order Defendant Braggs to produce the full and complete

[Request to Staff],” which, Plaintiff asserts, “will prove he d[id] exhaust the first stage of

the grievance process.” Id. The Court notes that the Request to Staff included in the

Special Report does appear to be incomplete.2 However, Judge Erwin’s recommendation

of summary judgment is based on Plaintiff’s failure to complete the second step of the

DOC grievance procedure. Evidence proving Plaintiff’s compliance with the first step is,

therefore, irrelevant. See Hutchinson, 105 F.3d at 564; see also Jernigan v. Stuchell, 304

F.3d 1030, 1032 (10th Cir. 2002) (“An inmate who begins the grievance process but does

not complete it is barred from pursuing a § 1983 claim under PLRA for failure to exhaust

his administrative remedies.”).

       Plaintiff’s remaining arguments merely rehash the merits of his due process claim

and do not alter the conclusion that he failed to exhaust his administrative remedies.




2
 Beneath the form’s “subject” section is the handwritten annotation “backside,” followed
by an arrow indicating the continuation of text onto the form’s reverse. Doc. No. 60-9.
However, only the front side of the form was filed with the Special Report.


                                              3
         Case 5:18-cv-00893-G Document 72 Filed 03/23/21 Page 4 of 4




                                  CONCLUSION

      It is therefore ORDERED that the Report and Recommendation (Doc. No. 65) is

ADOPTED. Defendant Braggs’ Motion (Doc. No. 61), considered as a Motion for

Summary Judgment, is GRANTED in its entirety. A separate judgment shall be entered.

      IT IS SO ORDERED this 23rd day of March, 2021.




                                         4
